PRYOR, J.
The learned counsel for the appellant quite misconceives the function of this court. Our appellate power, in relation to the city court, is identical and coincident with the revisory jurisdiction of the court of appeals over its subordinate tribunals, and »so is limited to a review of errors of law suggested by appropriate exceptions. Keller v. Feldmann, (Com. Pl. N. Y.) 21 N. Y. Supp. 581; Walsh v. Schulz, 67 How. Pr. 186; Rowe v. Comley, 2 Civil Proc. R. 424,16 Wkly. Dig. 343. Mistakes by the jury are beyond our competence to correct. Bell v. Bartholomew, 12 Wkly. Dig. 33; McEteere v. Little, 8 Daly, 167; Farley v. Lyddy, Id. 514. It results, therefore, that, as to the weight of the evidence, we are concluded by the affirmance of the order denying the motion for a new trial. Still, as a verdict without evidence involves error of law, we may correct it; but, to the exercise of the power, an exception presenting the question of the sufficiency of the proof to sustain the finding is an indispensable condition. Schwinger v. Raymond, 105 N. Y. 648, 11 N. E. Rep. 952. Here was no motion for a nonsuit or for a direction; and, “however unjust the verdict, this court is powerless to give relief.” *556Nevertheless, we have considered the evidence with care; and our conclusion, on the merits of the case, is in accordance with the decision of the jury. A critical examination of the record discovers no error by the court, of prejudice to the appellant.
Judgment affirmed, with costs.